Motion for reargument granted, and, on such reargument, motion to dismiss appeal denied on condition that appellants, within ten days from the date of the order herein, pay to the attorney for respondent the sum of twenty dollars costs; and that the appeal be perfected for the December term (for which term the case is get down), and be ready for *748argument when reached; otherwise, motion to dismiss appeal granted, with ten dollars costs. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.